Exhibit 10.43

SEPARATION AGREEMENT AND COMPLETE RELEASE

This Separation Agreement and Complete Release (this “Agreement”) is made this
28th day of January, by Timothy P. Beattie (“Employee”), Rex Energy Corporation
(“Rex Energy”) and Rex Energy Operating Corp. (collectively, Rex Energy, Rex
Energy Operating Corp. and their successors are referred to as the “Company”).

In consideration of the mutual agreements described below, the payments to
Employee and other good and valuable consideration, the receipt and sufficiency
of which the parties acknowledge, Employee and the Company agree as follows:

 

1. Separation.

Employee’s employment with the Company will terminate as of January 28, 2011
(the “Separation Date”). Employee hereby tenders his resignation from the
Company and from all officer, employee and committee positions, of the Company,
its subsidiaries and its affiliates, effective immediately upon execution of
this Agreement.

 

2. Payments.

In consideration for the covenants, release and agreements under this Agreement,
the Company shall pay or provide the following:

 

  A. The Company shall pay Employee separation pay at his current salary rate
(annual salary of $199,500) in bi-weekly installments for the period from the
Separation Date until October 28,2011) (the “Separation Pay Period”) (which is
aggregate separation pay of $149,625). The Company will make these separation
payments on the Company’s regular pay cycle until the end of the Separation Pay
Period. The first payment will be made on the first regularly scheduled payroll
date that occurs after February 4, 2011, and the first payment will include the
bi-weekly installments for the period following the Separation Date through the
first payment date.

 

  B. Employee may elect continued coverage under the applicable group health
plan of the Company, pursuant to the terms of the health plan and the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
During the Separation Pay Period, the Company shall pay for the monthly COBRA
premium paid by Employee for such coverage, less the employee portion of the
premium that Employee would have paid had Employee continued in employment with
the Company; provided that reimbursement of the COBRA premium shall be
discontinued prior to the end of the Separation Pay Period if Employee elects to
discontinue COBRA coverage, if Employee fails to pay the applicable portion of
the COBRA premium or if Employee has benefits of the same type made available to
him through a subsequent employer. Employee shall have the obligation to notify
the Company that he is entitled to or is receiving such benefits. Employee shall
be eligible to continue COBRA coverage after the end of the Separation Pay
Period according to the terms of the applicable health plan.

 

  C. Employee’s nonqualified option to purchase 30,000 shares of Company common
stock shall remain outstanding and continue to vest during the Separation Pay
Period as if Employee had remained an employee of the Company through the end of
the Separation Pay Period. The exercise period for the option shall be extended
to August 25, 2012. In all other respects, the option shall be subject to the
terms of the applicable grant agreement, and in all respects the option shall be
subject to the Company’s 2007 Long-Term Incentive Plan.

 

  D. Employee shall not receive any cash bonus for the 2010 fiscal year or 2011
fiscal year.

 

  E. Employee will receive no further wages, bonuses or other similar payments
from the Company, other than accrued but unpaid salary and benefits through the
Separation Date.

 

  F. Employee understands that the Company will deduct applicable federal, state
and local withholding taxes and other deductions the Company is required by law
to make, or which Employee has otherwise authorized, from all payments pursuant
to this Agreement.

 

3. Benefits.



--------------------------------------------------------------------------------

  A. Benefits. Other benefits to which Employee was covered prior to the
Separation Date (including, 401(k) and perquisite benefits) will be discontinued
pursuant to eligibility requirements under the specific plan document for that
benefit. Any outstanding stock options, stock appreciation rights or restricted
stock awards held by Employee at the Separation Date shall be governed by the
terms of the applicable grant agreements, except as specifically provided under
Section 2(C) above.

 

  B. Paid Time Off. Any accrued but unused paid time off as of the Separation
Date will be paid to Employee in accordance with the Company’s paid time off
policy.

 

4. No Obligation to Make Payment under Normal Policies.

Employee acknowledges that Employee is not otherwise entitled to the separation
pay set forth in Section 2 of this Agreement and that Employee is receiving the
separation pay solely in exchange for the promises contained in this Agreement.
Employee acknowledges that the Company has no obligation to provide severance
pay to an employee whose employment is terminated under the circumstances in
which Employee’s employment has been terminated.

 

5. Confidential Information; Non-Competition; Non-Solicitation;
Non-Disparagement.

 

  A. Confidential Information. At all times on and after the Separation Date,
Employee shall hold in a fiduciary capacity for the benefit of the Company all
trade secrets, confidential information, and knowledge or data relating to the
Company or its subsidiaries and their businesses, which shall have been obtained
by Employee during Employee’s employment by the Company and which shall not have
been or hereafter become public knowledge (other than by acts by Employee or
representatives of Employee, in each case, in violation of this Agreement)
(hereinafter being collectively referred to as “Confidential Information”). For
the avoidance of doubt, Confidential Information shall not include information
that becomes available to the public other than as a result of a disclosure by
Employee or that becomes available to Employee from a source other than the
Company or any of its subsidiaries or any of their respective directors,
officers, employees, agents or advisors, provided that such source is not known
by Employee to be bound by a confidentiality agreement with or other obligation
of secrecy to the Company or any of its subsidiaries.

Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
trade secrets, information, knowledge or data to anyone other than the Company
and those designated by the Company. Employee agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner, to the Company upon the Separation Date.

 

  B. Non-Competition. During the nine month period following the Separation
Date, Employee shall not, within the Restricted Territory (as defined below)
engage in Competition (as defined below) with respect to the Company or any of
its subsidiaries; provided, that it shall not be a violation of this
Section 5.B. for Employee to become the registered or beneficial owner of up to
5% of any class of the capital stock of a corporation registered under the
Securities Exchange Act of 1934, as amended, as long as Employee does not
actively participate in the business of such corporation until such time as this
covenant expires.

For purposes of this Agreement, “Restricted Territory” means anywhere within a
two-mile radius of any area of mutual interest, evidenced by a written
contractual obligation, of the Company or its subsidiaries or any oil or gas
property in which the Company or any of its subsidiaries has an interest as of
the Separation Date. With the Company’s prior written consent, which will not be
unreasonably withheld, the Employee may work for a company or employer that is
competitive with the Company so long as the Company receives reasonable written
assurances from Employee and his new employer that employee will not work in
areas competitive with the Company or divulge Confidential Information. For
purposes of this Agreement, “Competition” by Employee means Employee’s engaging
in, or otherwise directly or indirectly being employed by or acting as a
consultant or lender to, or being a director, officer, employee, principal,
agent, stockholder, member, owner or partner of, or permitting his name to be
used in connection with the activities of any other business or organization
which competes, directly or indirectly, with the business of the Company or its
subsidiaries as the same shall be constituted at any time before the Separation
Date.

 

  C. Non-Solicitation. During the nine month period following the Separation
Date, Employee agrees that Employee will not, directly or indirectly, for his
benefit or for the benefit of any other person, firm or entity, do any of the
following:

 

  (1)

solicit, from any customer that is doing business with the Company or any of its
subsidiaries as of the



--------------------------------------------------------------------------------

 

Separation Date and is known to Employee, any business of the same or of a
similar nature to the business of the Company or its subsidiaries with such
customer;

 

  (2) solicit, from any potential customer of the Company or its subsidiaries
that is known to Employee, any business of the same or of a similar nature to
that which has been the subject of a known written or oral bid, offer or
proposal by the Company or its subsidiaries, or of substantial preparation with
a view to making such a bid, proposal or offer, within six months prior to the
Separation Date;

 

  (3) excluding advertisements in mainstream media, solicit the employment or
services of any person who was known to be employed by or was a known consultant
to the Company or its subsidiaries upon the Separation Date, or within six
months prior thereto, provided that it shall not be a breach of this
Section 5.C. to solicit or engage a consultant if the consultant’s services do
not interfere with the consultant’s services to the Company or its subsidiaries
or cause the consultant to engage in Competition in the Restricted Territory; or

 

  (4) otherwise knowingly interfere with the business or accounts of the Company
or its subsidiaries.

 

  D. Non-Disparagement. At all times on and after the Separation Date, Employee
agrees, and the Company agrees to instruct its officers and directors, not to
make any derogatory, disparaging or false statements intended to harm the
business or personal reputation of the other party to this Agreement and, in the
case of the Company, of any related companies or their officers and employees.

 

  E. Permitted Disclosure. Nothing in this Agreement shall prohibit or restrict
Employee or the Company from (1) making any disclosure of relevant and necessary
information or documents in any action, investigation or proceeding, as required
by law or legal process; or (2) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization, or
the Company’s Legal Department, provided that, to the extent permitted by law,
upon Employee’s receipt of any subpoena, court order or other legal process
compelling the disclosure of any such information, documents, or testimony,
Employee shall give prompt prior written notice to the Company, and Employee
will make no disclosure until the Company has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

 

  F. Employee and the Company agree and acknowledge that the Company is
providing the separation pay under this Agreement in consideration for
Employee’s covenants under this Agreement, including but not limited to this
Section 5. Employee and the Company agree and acknowledge that the Company has a
substantial and legitimate interest in protecting the Company’s and its
subsidiaries’ Confidential Information and goodwill. Employee and the Company
further agree and acknowledge that the provisions of this Section 5 are
reasonably necessary to protect the Company’s and its subsidiaries’ legitimate
business interests and are designed to protect the Company’s and its
subsidiaries’ Confidential Information and goodwill.

 

  G. Employee agrees that the scope of the restrictions as to time, geographic
area, and scope of activity in this Section 5 are reasonably necessary for the
protection of the Company’s and its subsidiaries’ legitimate business interests
and are not oppressive or injurious to the public interest. Employee agrees that
in the event of a breach or threatened breach of any of the provisions of this
Section 5, the Company shall be entitled to injunctive relief against Employee’s
activities to the extent allowed by law, and Employee waives any requirement for
the posting of any bond by the Company in connection with such action. Employee
further agrees that any breach or threatened breach of any of the provisions of
Section 5 would cause injury to the Company for which monetary damages alone
would not be a sufficient remedy. In addition to the foregoing, Employee agrees
that in the event of a breach of any of the provisions of this Section 5, the
Company shall cease all severance pay under this Agreement, and Employee’s right
to such severance pay shall be forfeited.

 

6. Complete Release.

In consideration of the separation pay set forth in Section 2 of this Agreement,
as well as the other benefits that this Agreement provides, Employee (on
Employee’s own behalf and on behalf of Employee’s heirs and other legal
representatives and assigns) releases the Company, its subsidiaries and
affiliates, and employees, officers, directors, representatives, attorneys and
agents of any of them, and their respective successors, predecessors and
assigns, from all legally waivable claims, charges, costs, attorney fees or
demands Employee may have, including without limitation claims based on
Employee’s employment with the Company or the cessation of that employment,
accruing through the date



--------------------------------------------------------------------------------

Employee executes this Agreement. This includes, but is not limited to, a
release of any rights or claims Employee may have under the following (as each
may be amended through the date of this Agreement):

 

  A. the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and
the Older Workers Benefit Protection Act, which (among other things) prohibit
age discrimination in employment

 

  B. the Civil Rights Acts of 1866 or 1871, Title VII of the Civil Rights Act of
1964 and the Civil Rights Act of 1991, which (among other things) prohibit
discrimination in employment based on race, color, national origin, religion or
sex;

 

  C. the Americans with Disabilities Act, which (among other things) prohibits
discrimination in employment against qualified disabled individuals;

 

  D. the Equal Pay Act, which (among other things) prohibits paying men and
woman unequal pay for equal work;

 

  E. the Pregnancy Discrimination Act,

 

  F. the Family and Medical Leave Act,

 

  G. the Employee Retirement Income Security Act,

 

  H. the National Labor Relations Act,

 

  I. the Labor Management Relations Act,

 

  J. the Sarbanes-Oxley Act of 2002,

 

  K. the Pennsylvania Wage Payment and Collection Law,

 

  L. the Pennsylvania Human Relations Act, and/or

 

  M. any other federal, state or local laws, rules or regulations prohibiting
employment discrimination or regulating human or civil rights.

This also includes a release by Employee of any claims for wrongful discharge or
any tort, contract or common law claims, including claims for past or future
loss of pay or benefits, expenses, damages for pain and suffering, mental
anguish or emotional distress damages, liquidated damages, punitive damages,
compensatory damages, attorney’s fees, interest, court costs, physical or mental
injury, damage to reputation, and any other injury, loss, damage or expense or
any other legal or equitable remedy of any kind whatsoever. This release covers
both claims that Employee knows about and those he may not know about. This
Agreement does not affect Employee’s ability to file a charge with or
participate in any investigation or proceeding by the Equal Employment
Opportunity Commission, although Employee agrees and understands that he will
not receive any personal relief from any such charge.

Employee waives any right he may have under any dispute resolution process of
the Company to arbitrate the claims which Employee has released by entering into
this Agreement. This release does not include, however, a release of the
following:

 

  (1) Employee’s right, if any, to vested pension or retirement savings plan
benefits under the Company’s standard programs, plans and policies;

 

  (2) Claims Employee may have against Company or its insurers for
indemnification under corporate charters or by-laws, director and officer
insurance, or other similar protection afforded Company officers to provide them
with protection from claims third parties may make.

 

  (3) Claims Employee may have against Company for failing to comply with any
provision of this Agreement.

 

7. No Future Lawsuits.

Employee promises never to file a lawsuit asserting any claims that are released
in Section 6. If Employee or anyone else on Employee’s behalf files a lawsuit
asserting any of these claims, Employee waives his right to receive any



--------------------------------------------------------------------------------

monetary award, settlement proceeds, or reinstatement as an employee of the
Company. Employee agrees that this Agreement is a complete and total bar to his
reemployment or to recovery of any money from the Company resulting from any
lawsuit, charge or complaint raising any claims that are released in Section 6.
Employee understands that he is not waiving the right to test the knowing and
voluntary nature of this release agreement in court.

Employee understands that pursuant to federal law any frivolous or legally
unwarranted challenge to the validity of this release agreement may result in
payment to the Company of its attorney’s fees and other legal costs incurred
defending the validity of this Agreement.

 

8. Non-Admission of Liability.

The Company makes this Agreement to avoid the cost of defending against any
possible lawsuit. By making this Agreement, the Company does not admit that it
has done anything wrong.

 

9. Non-Release of Future ADEA Claims.

This Agreement does not waive or release any rights or claims that Employee may
have under ADEA that arise after the date Employee signs this Agreement.

 

10. Consultation with Attorney; Period for Review and Consideration of
Agreement.

Employee acknowledges that the Company has afforded Employee an opportunity to
engage and consult with legal counsel of Employee’s choosing in connection with
the negotiation and entering into of this Agreement, and that he has, in fact,
consulted with legal counsel prior to entering into this Agreement.

Employee understands that Employee has up to 21 days to review and consider this
Agreement, which Employee acknowledges is a reasonable amount of time to review
and consider the Agreement. If Employee should elect to sign this Agreement in
less than 21 days, Employee expressly waives Employee’s right to the full 21-day
period to review and consider this Agreement. Employee further understands that
Employee may revoke the Agreement at any time during the seven-day period
following Employee’s signing of the Agreement. Employee further understands that
if Employee fails to sign the Agreement or revokes the Agreement, the Company
shall have no obligation to provide the separation pay set forth in Section 2 of
this Agreement, as well as the other benefits described in this Agreement, to
Employee. Revocation shall be in writing and shall be effective upon timely
receipt by Daniel J. Churay, Chief Executive Officer of the Company.

 

10. Termination of Employment.

Employee acknowledges that, whether or not this Agreement becomes effective,
Employee’s employment with the Company will end on the Separation Date.

 

11. Governing Law.

This Agreement is made in the Commonwealth of Pennsylvania and is governed by
the laws of Pennsylvania, excluding its law of conflicts of law, and any action
to enforce this Agreement shall be brought in the Court of Common Pleas of
Centre County, Pennsylvania, or the United States District Court for the Middle
District of Pennsylvania.

 

12. Binding Effect.

This Agreement is binding on the representatives, heirs, successors and assigns
of Employee and the Company.

 

13. No Oral Changes.

This Agreement cannot be changed, modified, or amended in any respect except by
written instrument that Employee and an officer of the Company sign.

 

14. Severability.

The provisions of this Agreement are severable, that is, if any part of it is
found to be invalid or unenforceable, the other parts will remain valid and
enforceable and shall be construed to the greatest extent possible to be
enforceable as written.



--------------------------------------------------------------------------------

15. Return of Company Property.

Employee has returned or will immediately return to the Company all Company
information and related reports, files, memoranda and records, computer disks or
other storage media, physical or personal property which Employee was provided
during his employment, including credit cards, card key passes, door and file
keys, computers, cellular phone, pagers or leased vehicle. Employee has returned
or will immediately return to the Company all such information and property that
Employee received or prepared or helped prepare in connection with his
employment, and Employee has not retained or will not retain any copies,
duplicates, reproductions or excerpts thereof.

 

16. Transitional Matters.

After the Separation Date, to ensure a smooth transition from Employee’s
employment with the Company, Employee shall provide reasonable assistance to and
cooperation with Company during the Separation Pay Period in connection with any
Company matters concerning which Employee had knowledge or responsibility while
the Company employed Employee. Whether during or after the Separation Pay
Period, reasonable out-of-pocket expenses related to such assistance will be
reimbursed by the Company, if the Company’s approval is obtained in advance. The
Company’s request for cooperation shall reasonably accommodate Employee’s
obligations to any new employers or any medical treatment that Employee may be
taking.

 

17. Employee’s Death.

If Employee dies prior to receipt of the payments that this Agreement provides,
Employee’s estate shall be entitled to receive any remaining payments to the
extent that Section 2 of this Agreement so provides (and subject to the other
terms and conditions of this Agreement).

 

18. Interpretation & Construction.

The headings of this Agreement are for convenience only and shall not affect the
interpretation or construction of this Agreement. When used in this Agreement,
unless the context expressly requires the contrary, references to the singular
shall include the plural, and vice versa; references to the masculine shall
include the feminine and neuter, and vice versa; references to “Sections” shall
mean the sections and subsections of this Agreement; references to “including”
mean “including, without limitation;” and references to the “parties” mean the
Company and Employee and to a “party” mean either one of them.

 

19. Summaries.

If there is any inconsistency between this Agreement and any summary of this
Agreement, such as a summary provided in a document to Employee, the terms and
conditions of this Agreement shall control and the summary shall not be used to
interpret or construe this Agreement.

 

20. Entire Agreement.

This is the entire Agreement between Employee and the Company and supersedes all
prior understandings, whether oral or written, between the Company and Employee.
The Company has made no promises to Employee other than those in this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Attest:     Agreed:       Rex Energy Corporation By:  

/s/ SUSAN E. MELBOURNE

    By:  

/s/ DANIEL J. CHURAY

Name:   Susan E. Melbourne     Name:   Daniel J. Churay Title:   Manager, Legal
Services     Title:   President and Chief Executive Officer Attest:      
Agreed:         Rex Energy Corporation By:  

/s/ SUSAN E. MELBOURNE

    By:  

/s/ CHRISTINA K. MARSHALL

Name:   Susan E. Melbourne     Name:   Christina K. Marshall Title:   Manager,
Legal Services     Title:   Vice President, Human Resources       By:  

/s/ TIMOTHY P. BEATTIE

      Name:   Timothy P. Beattie